
	

114 HR 2632 IH: Children’s Recovery from Trauma Act
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2632
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Ms. DeLauro (for herself, Mr. Murphy of Pennsylvania, and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize and update the National Child Traumatic
			 Stress Initiative for grants to address the problems of individuals who
			 experience trauma and violence related stress.
	
	
 1.Short titleThis Act may be cited as the Children’s Recovery from Trauma Act. 2.Grants to address the problems of individuals who experience trauma and violence related stressSection 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended to read as follows:
			
				582.Grants to address the problems of individuals who experience trauma and violence related stress
 (a)In generalThe Secretary shall award grants, contracts or cooperative agreements to public and nonprofit private entities, as well as to Indian tribes and tribal organizations, for the purpose of developing and maintaining programs that—
 (1)provide for the continued operation of the National Child Traumatic Stress Initiative (referred to in this section as the NCTSI) and focus on the mental, behavioral, and biological aspects of psychological trauma response; and
 (2)provide for the development of knowledge with regard to evidence-based practices for identifying and treating mental, behavioral, and biological disorders of children and youth resulting from witnessing or experiencing a traumatic event.
 (b)PrioritiesIn awarding grants, contracts or cooperative agreements under subsection (a)(2) (related to the development of knowledge on evidence-based practices for treating mental, behavioral, and biological disorders associated with psychological trauma), the Secretary shall give priority to universities, hospitals, mental health agencies, and other community-based child-serving programs that have established clinical and research experience in the field of trauma-related mental disorders.
 (c)Coordinating centerIn carrying out subsection (a), the Secretary shall award one cooperative agreement to a comprehensive national coordinating center to oversee NCTSI activities (in this section referred to as the NCTSI coordinating center).
 (d)Child outcome dataThe NCTSI coordinating center shall collect, analyze, and report NCTSI-wide child outcome and process data for the purpose of establishing the effectiveness, implementation, and clinical utility of early identification and delivery of evidence-based treatment and services delivered to children and families served by the NCTSI grantees.
 (e)TrainingThe NCTSI coordinating center shall oversee the continuum of interprofessional training initiatives in evidence-based and trauma-informed treatments, interventions, and practices offered to NCTSI grantees and providers in all child-serving systems.
 (f)PreventionThe NCTSI coordinating center shall include a focus on the development of prevention services and resources as they relate to the prevention of exposure to traumatic events and to early intervention programs focused on the prevention of the long-term consequences of child trauma.
 (g)ResearchThe NCTSI coordinating center shall establish an ongoing collaboration with Federal research institutions, including at the National Institutes of Health and the Centers for Disease Control and Prevention, for the purpose of sharing NCTSI expertise and evaluation data, conducting joint evaluation projects, and informing national research priorities related to child trauma.
 (h)DisseminationThe NCTSI coordinating center shall collaborate with the Secretary in the dissemination of evidence-based and trauma-informed interventions, treatments, products, and other resources to all child-serving systems, collaborating Federal agencies, and policymakers.
 (i)ReviewThe Secretary shall establish consensus-driven, in-person or teleconference review of NCTSI applications by child trauma experts and review criteria related to expertise and experience related to child trauma and evidence-based practices.
 (j)Geographical distributionThe Secretary shall ensure that grants, contracts or cooperative agreements under subsection (a) are distributed equitably among the regions of the United States and among urban and rural areas. Notwithstanding the previous sentence, expertise and experience in the field of trauma-related disorders shall be prioritized in the awarding of such grants as required under subsection (b).
 (k)EvaluationThe Secretary, as part of the application process, shall require that each applicant for a grant, contract or cooperative agreement under subsection (a) submit a plan for the rigorous evaluation of the activities funded under the grant, contract or agreement, including both process and outcome evaluation, and the submission of an evaluation at the end of the project period.
 (l)Duration of awardsWith respect to a grant, contract or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 6 years. Such grants, contracts, or cooperative agreements may be renewed. Expertise and experience in the field of trauma-related disorders shall be a priority for new and continuing awards.
 (m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $50,000,000 for each of fiscal years 2016 through 2020..
		
